         Case 20-10055-rlj13 Doc 31 Filed 08/13/20               Entered 08/13/20 12:25:30          Page 1 of 1


                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                ABILENE DIVISION

IN RE:
    MARIA ALICIA KUYKENDALL                                                           Case No: 20-10055


                          TRUSTEE’S NOTICE OF ADDITIONAL OR AMENDED CLAIM FILED

    NOTICE IS HEREBY GIVEN of the following claim filed in the above referenced case. It is the intention of the Chapter
13 Trustee, Robert B. Wilson, to administer the additional or amended filed claim of the creditor named below and in the
amounts and manner set forth below according to U.S. C. 502(b)(9).

NAME AND ADDRESS OF CREDITOR                                      AMOUNT
INTERNAL REVENUE SERVICE                                           $170.38
PO BOX 7317
PHILADELPHIA, PA 19101-7317

UNSECURED / LATE FILED: This claim will only be paid AFTER all TIMELY filed claims and any SECURED -LATE
FILED and PRIORITY - LATE FILED claims have been paid IN FULL, and only to the extent funds are available.

TRCC NOT FILED
CLAIM DESCRIPTION: PENALTY
ACCOUNT NUMBER:
     A secured or priority claim not paid may not be discharged per 11 U.S. C. 1328(a) unless the debtor modifies the Plan
to increase or extend payments to provide for full payment of the claim, or an objection to claim is filed and an Order
disallowing claim is entered by the Court. Please contact your attorney for legal advice.

    Please note that if a Trustee’s Recommendation Concerning Claims (TRCC) is filed and pending, the amounts and
other information included in this notice should be carefully compared to the TRCC. Due to the objection period in the
TRCC, it is imperative that these documents are compared and any necessary actions taken immediately.

    Pursuant to 11 U.S.C. 502(a) and Rule 3007, the additional or amended claim filed as stated above will be deemed
allowed as set forth above, for purposes of distribution and shall be administered by the Trustee as stated by the
administration code above unless the debtor or other party in interest files with the Court in accordance with Rule 3007, an
“Objection to Claim” within twenty-eight (28) days of this notice. A copy of the “Objection to Claim” must be served upon
the undersigned and the Creditor whose claim is being objected to. The absence of a timely written objection will be
deemed by the Trustee as an approval by the Debtor (s) and other parties in interest of the additional or amended filed
claim as recited above.

    DEBTOR ATTORNEY:                                            TRUSTEE:
    DELLA J DURHAM                                              ROBERT B. WILSON, CHAPTER 13 TRUSTEE
    LAW OFFICE OF DELLA J DURHAM PC                             1407 BUDDY HOLLY AVENUE
    PO BOX 3695                                                 LUBBOCK, TX 79401-9401
    ABILENE, TX 79604

     I herein certify that a copy of this Notice was served upon the Debtor (s), Debtor’s(s’) Attorney, and Creditor listed
above on this date by regular U.S. Mail postage prepaid, at their addresses shown on the original Petition herein, or by
written Notice of change of address heretofore delivered to the Trustee or via electronic mail.

DATED: August 13, 2020                                          /s/ Robert B. Wilson
                                                                ROBERT B. WILSON, CHAPTER 13 TRUSTEE
                                                                1407 BUDDY HOLLY AVENUE
                                                                LUBBOCK, TX 79401-9401
                                                                By: Lynda Bryan
